'Cochran, J.,
delivered the opinion of this Court :
The material facts presented by this record are thcsef On the 8th of June 1853, the Mayor & City Council .of Baltimore, in “virtue of power conferred by the Act of 1838, ch. -266, passed an ordinance for opening, grading and paving Baltimore street from Fulton street, westwardly to the City limits, through a parcel of land belonging to the appellant known as “Maryland Square,” and also through land owned by the appellee. The appellant .contending that the ordinance was improvidently passed and invalid, filed a bill for an injunction to restrain the Mayor & City Council from opening the street in conformity with its provisions, and on the 18th of July 1854, upon the issuing of that writ, executed the bond on which this suit was 'brought. The injunction was finally dissolved, and the appellant's bill dismissed by the Court of Appeals at June term 1855. The appellee offered evidence to show that the land belonging to him, through which the street was to be opened, was chiefly valuable for building lots, and that its market value depreciated during the period the opening of the street was delayed by the proceedings of the appellant. The only damage claimed by the appellee is the .amount of the alleged depreciation in the value of his land, :and the theory upon wliieh it is sought to be recovered, is, that the injunction, by prohibiting the Mayor & City Council from opening the street, as provided for by the ordinance, prevented him from selling or disposing of his land for the value plac.ed upon it at the time the *105injunction, was issued. The exceptions taken at the trial below, present several questions, but in our view the determination of that, which goes to the appellee’s right of action, will conclude the case.
The claim of the appellee can be sustained only on the ground that the injunction operated to infringe or deprive him of some vested legal right, which the bond was intended to protect, and the question whether the injury complained of was such as to entitle him to the indemnity sought, depends on the scope and legal effect of that instrument. In ascertaining whether the damage alleged is such as was contemplated by the 'condition of the bond, we must consider the case in which the injunction was issued, and the nature and character of the interests involved;' for it must be conceded that no one could have a right of action on the bond who had not some vested legal right there represented, and injuriously affected by the injunction.
By the Act of 1838, ch. 266, the Mayor & City Council were vested with power to lay-out, opon, Aviden and close up, any street or public Avay within the City limits, which in their opinion the.public welfare or convenience should require. The Mayor and City Council were authorized by the terms of this grant, to represent no other interest than that of the public, nor were they empowered to act upon any other ground than that of its general comfort and convenience. The ordinance passed for extending Baltimore street, restricted by that limitation, proposed nothing moro Ilian to secure the extension of a thoroughfare for public use and convenience without regard to any resulting private rights or advantages. It is true' that it had the character and force of a public law, anchas such, defined and prescribed the mode by \vhich the street was to he opened and the public convenience subserved, hut it laid the foundation of no private right to have the street opened, nor did it in any sense contemplate the completion of that improvement as controlled by, or subordinate to, the interest of any particular person affected by it. The *106ordinance1 provided for an extension of the street, and from tire nature of the case, neither the public nor any private citizen could acquire any privilege or right to its- use, until it was prepared for such use by a performance of what was required by tbe provisions of the ordinance, or in other words, no such right could exist before an actual oisening and surrender of the street to the public. Assuming, as we think we are hound to do, that no public or private right had been acquired to use the portion of the street proposed to he opened, there is no ground upon which it can he pretended that any citizen, for private advantage or benefit, was entitled to have the grading apd paving jnoceeded with, and the opening of the street completed. In the recent case of McLellan vs. Graves, decided at the last term, this Court said that: “The opening,, widening and closing of streets is an exercise of the right of eminent domain, delegated to” the Mayor & City Council- “for purposes of public good,” and that “to subordinate it to any private end would ho a perversion of the highest prerogative known to a constitutional government.” At the time the injunction was- issued and this bond executed,, nothing had been done in the way of grading, paving or opening the proposed extention of the street, nor does it appear to have been used as a public way. Upon that state of facts, the whole effect of that writ, was to prohibit the Mayor & City Council and other officers of the corporation, as agents of the public and representatives of its interests alone, from proceeding further in the work of preparing the street for public use, and in our opinion, the liability of the appellant could extend no farther than to indemnify those officers and the public for such costs, charges and liabilities as might have been incurred in and about the preparation for, and work of opening the street. We can discover no possible ground upon which the appellee could claim damages for the privation of any legal right. The claim for damages is presented by him, on the hypothesis that the injunction operated as an obstruction *107of a street to the use and advantage of which, he had a vested legal right, and by the deprivation of which, he was prevented from making such advantageous sales of his adjoining lands as he might otherwise have done. Had that been the state of the case, the rule, deduced from the leading authorities on that subject, and stated in Stetson vs. Faxon, 19 Piole., 147, might have been applied, but we think there is a clear mistake in that assumption. "Whatever rights he might have acquired by the opening of the street, it is certain that he had none before that time that could have been the subject of any violation or in» fringernent. Limiting the liability of the appellant to such damages as might have arisen from the suspension or invasion of vested legal rights by the injunction, we conclude that the appellee sustained no injury for which ho could claim, redress by an action on this bond. Upon this view of the case we think there was error in refusing the appellant’s 1st prayer, and also in the instruction given by the court, that the appellee was entitled to recover such damages as the jury might find he had sustained by reason of his inability to sell, or lease his property, and shall therefore reverse the judgment without a procedendo.
(Decided June 5th, 1863.)

Judgment reversed.